Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final amendment filed 4/19/2021 has been entered.  Claims 1, 4-9 and 11-13 are pending and are under examination.

Claim Rejections Withdrawn and New Ground(s) of Rejection
The rejection of claim(s) 1, 4-7, 9 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Oriente et al US 2013/0022639 1/24/13 is withdrawn. Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

The rejection of claim 1, 4-9 and 11-12 under 35 U.S.C. 103 as being unpatentable over Oriente et al US 2013/0022639 1/24/13 in view of Oster et al. US 2008/0063665 3/13/08 cited previously is withdrawn. Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

The rejection of claim 1, 4-7, 9,  11 and 13 under 35 U.S.C. 103 as being unpatentable over Oriente et al US 2013/0022639 1/24/13 in view of Gaafar et al. US 4186182 1/29/1980 is withdrawn. Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.



New Claim Rejections Based on Claim Amendments Filed 12/22/2020

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson Reuters ONE (pages 1-3, 24 February 2014) as evidenced by Mameli et al. Future Microbiol. (2015) 10(1), 1579-1598 and as evidenced by Kidd et al. Clin. Infect. Dis. 61: Suppl. 8: S785-S801, 18 September 2015.  

Thomson Reuters ONE (February 2014) (hereinafter “Thomson”)  disclose the method step of the claim 1 wherein an immunogenic composition Bexsero® is administered to students (claim 9 –subjects are adults) at  Princeton University wherein the Bexsero®  comprises OMVs from strain NZ 98/254  and comprises aluminum salt adjuvant in the form of  aluminum hydroxide (with respect to claim 4 and 5) and  is to be administered intramuscularly and is free of thiomersal (claim 6) as evidenced by Mameli et al (see page 1581 bottom of left column to right column disclosing that the tradename for 4CMenB vaccine is   Bexsero®   and disclosing the components of Bexsero®   and the administration route of Bexsero® ). See page 618 under methods study design and participants.
  Thomson disclose that more than 5,000 students were vaccinated at Princeton University. Thomson disclose that granting a US license for Bexsero for use in all 
The College students of Thomson are at high risk of N. gonorrhoeae infection(s) relative to the general population as evidenced by Kidd et al.
 Kidd et al. expressly identified young adults aged 20-24 years and adolescents aged 15-19 years as bearing the highest burden of gonococcal disease and having highest gonorrhea rates. See lines 2-7 of page 2. The adolescent and/or young adult University students vaccinated with the Bexsero® vaccine qualify at least as sexually active human subjects that are exemplified in the instant specification as subjects at increased risk of gonococcal infection relative to the average risk in the general population.  See specification at page 7 lines 25-32.
The reference of Kidd et al or Mameli et al is not used as a secondary reference in combination with Thomson Reuters ONE (February 2014), but rather is used to show that every element of the claimed subject matter is disclosed by Thomson Reuters ONE (February 2014). See In re Samour 197 USPQ (CCPA 1978).


Claim(s) 1, 4-9  and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santolaya et al. Lancet 2012; 379:617-24 as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005. 93 pages.
 
With respect to claim 1, Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) one, two or three doses (claim 8) of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary.
	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.

	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.

With respect to claim 11, the 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
With respect to claim 11, "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. As summarized in Perricone, id. at 1375-76:A single prior art reference that discloses, either Minn. Mining & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559, 1565 (Fed. Cir. 1992). Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. See In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002). "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Id. (quoting MEHL/Biophile Int 'l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). Moreover, "[I]nherency is not necessarily coterminous with knowledge of those of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Id.; see also Schering Corp. v. Geneva Pharms., 339 F.3d 1373, 1377 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition in the prior art) (citing In re Cruciferous Sprout Litig., 301 F.3d at 1351; MEHL/Biophile, 192 F.3d at 1366).
"Thus, when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Id. at 1378.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1, 4-7,  8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson Reuters ONE (pages 1-3, 24 February 2014) as evidenced by Mameli et al. Future Microbiol. (2015) 10(1), 1579-1598 and as evidenced by Kidd et al Clin. Infect. Dis. 61: Suppl. 8: S785-S801, 18 September 2015 in view of Oster et al. US 2008/0063665 3/13/08 cited previously.

Thomson Reuters ONE (February 2014) (hereinafter “Thomson”)  disclose the method step of the claim 1 wherein an immunogenic composition Bexsero® is administered to students (claim 9 –subjects are adults) at  Princeton University wherein the Bexsero®  comprises OMVs from strain NZ 98/254  and comprises aluminum salt adjuvant in the form of  aluminum hydroxide (with respect to claim 4 and 5) and  is to be administered intramuscularly and is free of thiomersal (claim 6) as evidenced by Mameli et al (see page 1581 bottom of left column to right column disclosing that the tradename for 4CMenB vaccine is   Bexsero®   and disclosing the components of Bexsero®   and the administration route of Bexsero® ). See page 618 under methods study design and participants.
  Thomson disclose that more than 5,000 students were vaccinated at Princeton University. Thomson disclose that granting a US license for Bexsero for use in all adolescents and young adults would enable immediate response to future outbreaks and allow US families to have access to a vaccine to help protect against MenB.
The College students of Thomson are at high risk of N. gonorrhoeae infection(s) relative to the general population as evidenced by Kidd et al.
 Kidd et al. expressly identified young adults aged 20-24 years and adolescents aged 15-19 years as bearing the highest burden of gonococcal disease and having highest gonorrhea rates. See lines 2-7 of page 2. The adolescent and/or young adult University students vaccinated with the Bexsero® vaccine qualify at least as sexually active human subjects that are exemplified in the instant specification as subjects at increased risk of 
The reference of Kidd et al or Mameli et al is not used as a secondary reference in combination with Thomson Reuters ONE (February 2014), but rather is used to show that every element of the claimed subject matter is disclosed by Thomson Reuters ONE (February 2014). See In re Samour 197 USPQ (CCPA 1978).
Thomson with regards to claim 7 does not disclose the intramuscular route is by injection.
Thomson with regards to claim 8 does not disclose at least 3 doses of the composition being administered.
Thomson with regards to claim 12 does not disclose the subject is co-immunized against human papillomavirus (HPV).
Oster et al disclose a method of administering to subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMV) and a method of preparing said OMV. See paragraph 10, 17-20. Oster et al disclose that the OMV could obtained from strain NZ98/254. See paragraph 33. The immunogenic composition may or may not comprise thiomersal and the composition comprises an aluminum salt adjuvant. See paragraph 32-33. The immunogenic composition is administered by intramuscular injection. See paragraph 43. Oster et al disclose that that multiple doses of the immunogenic composition is administered in primary immunization and/or in a booster immunization schedule and can be administered using a 3 dose primary schedule. See paragraph 104 and 147.
With regards to claim 7-8, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered at least 3 doses of the BEXSERO vaccine to the subject of Thomson and also have administered by intramuscular injection, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Oster et al disclose that a composition comprising OMVs from strain NZ98/254 can be administered using a 3 dose primary schedule and can be administered by injection via the intramuscular route.
.


Claim 1, 4-6,  9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson Reuters ONE (pages 1-3, 24 February 2014) as evidenced by Mameli et al. Future Microbiol. (2015) 10(1), 1579-1598 and as evidenced by Kidd et al. Clin. Infect. Dis. 61: Suppl. 8: S785-S801, 18 September 2015 in view of Gaafar et al. US 4186182 1/29/1980 cited previously.
Thomson Reuters ONE (February 2014) (hereinafter “Thomson”)  disclose the method step of the claim 1 wherein an immunogenic composition Bexsero® is administered to students (claim 9 –subjects are adults) at  Princeton University wherein the Bexsero®  comprises OMVs from strain NZ 98/254  and comprises aluminum salt adjuvant in the form of  aluminum hydroxide (with respect to claim 4 and 5) and  is to be administered intramuscularly and is free of thiomersal (claim 6) as evidenced by Mameli et al (see page 1581 bottom of left column to right column disclosing that the tradename for 4CMenB vaccine is   Bexsero®   and disclosing the components of Bexsero®   and the administration route of Bexsero® ). See page 618 under methods study design and participants.
  Thomson disclose that more than 5,000 students were vaccinated at Princeton University. Thomson disclose that granting a US license for Bexsero for use in all adolescents and young adults would enable immediate response to future outbreaks and allow US families to have access to a vaccine to help protect against MenB.
The College students of Thomson are at high risk of N. gonorrhoeae infection(s) relative to the general population as evidenced by Kidd et al.

The reference of Kidd et al or Mameli et al is not used as a secondary reference in combination with Thomson Reuters ONE (February 2014), but rather is used to show that every element of the claimed subject matter is disclosed by Thomson Reuters ONE (February 2014). See In re Samour 197 USPQ (CCPA 1978).
Thomson with regards to claim 13, does not disclose the subject is seropositive for N. gonorrhoeae.
	Gaafar et al disclose that a serological method for detecting antibodies in a blood sample can be used to demonstrate that an individual is currently suffering from gonorrhoeae. See column 1 lines 51-55.
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Thomson et al so that the BEXSERO is administered to college students seropositive for N. gonorrhoeae, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gaafar et al disclose that an individual currently suffering from gonorrhoeae is diagnosed serologically and thus a subject diagnosed as such would also be in need of having being immunized against N. meningitidis  as the BEXSERO immunizes against N. meningitidis.



Claims 1, 4-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually .

With respect to claim 1, Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) one, two or three doses (claim 8) of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary.
	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.
	Santolaya et al disclose that the 4cMENB was administered by injection in the deltoid muscle i.e. intramuscular injection (claim 7). See page 618 under methods study design and participants.
	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.
With respect to claim 11, the 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. As summarized in Perricone, id. at 1375-76:A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Minn. Mining & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559, 1565 (Fed. Cir. 1992). Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. See In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002). "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Id. (quoting MEHL/Biophile Int 'l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). Moreover, "[I]nherency is not necessarily coterminous with knowledge of those of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Id.; see also Schering Corp. v. Geneva Pharms., 339 F.3d 1373, 1377 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition in the prior art) (citing In re Cruciferous Sprout Litig., 301 F.3d at 1351; MEHL/Biophile, 192 F.3d at 1366).
"Thus, when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Id. at 1378.

Santolaya with regards to claim 12 does not disclose the subject is co-immunized against human papillomavirus (HPV).

Oster et al disclose co-immunization with human papilloma virus. See paragraph 52, 65 and 66.
With regard to claim 12,  it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have co-immunized the adolescents of  Santolaya against human papillomavirus, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Oster et al disclose co-immunization against human papilloma virus with a vaccine comprising OMV from NZ98/254.

Claims 1, 4-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005. 93 pages in view of in view of Gaafar et al. US 4186182 1/29/1980 cited previously.
With respect to claim 1, Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) one, two or three doses (claim 8) of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary.
	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.

	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.
With respect to claim 11, the 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
With respect to claim 11, "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. As summarized in Perricone, id. at 1375-76:A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Minn. Mining & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559, 1565 (Fed. Cir. 1992). Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. See In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002). "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Id. (quoting MEHL/Biophile Int 'l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). Moreover, "[I]nherency is not necessarily coterminous with knowledge of those of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Id.; see also Schering Corp. v. Geneva Pharms., 339 F.3d 1373, 1377 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition in the prior art) (citing In re Cruciferous Sprout Litig., 301 F.3d at 1351; MEHL/Biophile, 192 F.3d at 1366).
"Thus, when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Id. at 1378.

Santolaya with regards claim 13 does not disclose the subject is seropositive for N. gonorrhoeae.
	Gaafar et al disclose that a serological method for detecting antibodies in a blood sample can be used to demonstrate that an individual is currently suffering from gonorrhoeae. See column 1 lines 51-55.
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Santolaya et al so that the 4CMENB is administered to any adolescent seropositive for N. gonorrhoeae, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gaafar et al disclose that an individual currently suffering from gonorrhoeae is diagnosed serologically and thus a subject diagnosed as such would also .

Status of Claims
Claims 1, 4-9 and 11-13 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645